Citation Nr: 1629816	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder with major depressive disorder, evaluated as 70 percent disabling from July 14, 2010 to January 21, 2011, and as 50 percent disabling from January 21, 2011.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO in Fargo, North Dakota, currently has jurisdiction over the appeal.

In April 2013, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  Subsequently, the VLJ who conducted the hearing retired.  In June 2016, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2014).  That same month, the Veteran responded that he did not want another hearing and to proceed with his appeal.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

In a December 2014 decision, the Board denied the current claim on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the December 2014 Board decision and remanded the claim to the Board for compliance with the directives specified by the Joint Motion.  The issue has now been returned to the Board.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2012 Statement of the Case (SOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in June 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

For the entire appeal period extending from July 14, 2010, the evidence reflects that the Veteran's anxiety disorder with major depressive disorder has been manifested by symptoms that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 100 percent for the service-connected anxiety disorder with major depressive disorder have been met for the entirety of the appeal period extending from July 14, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the Court has held that consideration of the appropriateness of a staged rating is required.  

The Veteran's service-connected anxiety disorder with major depressive disorder is currently rated as 50 percent disabling since July 14, 2010 and 70 percent disabling since January 21, 2011, under 38 C.F.R. § 4.130, DC 9400.  The Veteran seeks higher disability evaluations.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DC 9400.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9400.
In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have ranged from 47 to 60.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).   On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).
Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board before August 2014, the previous versions of the regulations including references to DSM-IV apply.  

The Board finds that the Veteran is entitled to a 100 percent disability rating for the service-connected anxiety disorder with major depressive disorder since July 14, 2010.  Specifically, there is evidence of total occupational and social impairment since July 14, 2010, the date of the increased rating claim.  38 C.F.R. 4.130, DC 9400.

A March 2010 VA psychological intake assessment performed by a VA social worker shows that the Veteran was divorced and had one daughter that he saw occasionally.  The Veteran stated he was not too social, and had no hobbies; however, he enjoyed disassembling motors and removing copper and other materials.  He reported that he was sleeping well and complained of low energy, low motivation, and loss of interest since the previous summer.  He worried at times, but stated he did not "see himself as a severe worrier."  There was no evidence of suicidal ideation.  The Veteran denied a history of suicide attempts or violence, and stated that any thoughts of suicide "usually don't persist."  He stated that he became frustrated when things did not go right, and did not become angry with people, but more with circumstances.  He was self-employed as a farm laborer, working part time whenever work was available.  He earned a degree in Animal Science and had been employed at the United States Postal Service for 20 years but was asked to resign due to "inappropriate behavior," and reported that "they did not want to call it sexual harassment."  He commented that "he probably should not have said what he said."  He stated that he did not lose his retirement and currently receives disability.  The examiner noted that the Veteran tended to isolate himself and diagnosed depressive disorder, not otherwise specified (NOS), and generalized anxiety disorder by history.  The examiner assigned a GAF score of 51-60. 

A March 2010 VA mental health note shows the Veteran has been seen by a number of different providers over the years for problems with depression and anxiety.  The Veteran reported that he had been "more depressed this time and it is lasting a lot longer than it usually does."  He reported feeling depressed for the last couple of months and feeling fearful, however, "couldn't tell what [he] was feeling the fear for."  Since January he had not felt fearful, but described his mood as "low."  He reported that he had not experienced a lot of anxiety and had learned to avoid situations that will trigger his anxiety.  He stated that things that generally bothered him in the past did not really bother him as much.  He reported a history of treatment for anxiety during service in 1974 or 1975 and that he had taken a variety of medications to treat anxiety.  He reportedly had been prescribed Zoloft, Prozac, and Wellbutrin.  He drank a beer once in a while and denied a history of substance abuse.  The examiner noted that the Veteran appeared neatly groomed and that he was appropriately dressed.  He was alert and attentive.  His demeanor was "quite laid back."  His speech was slow and his thoughts were organized, with no objective evidence of thought disorder.  The examiner assigned a GAF score of 60 and diagnosed the Veteran with depressive disorder, NOS, and generalized anxiety disorder by history.  She noted that the medical evidence of record reflected that the Veteran was prescribed Zoloft and it appeared that it was beneficial.  Zoloft, 50 mg, was prescribed due to the Veteran's history of good response and the examiner recommended medication review in three weeks.

An April 2010 VA mental health note shows the Veteran participated in supportive therapy and medication review.  He reported that the medication was helping but he did not feel "normal."  He complained of poor appetite, and stated that his energy was not "great but not too bad."  His speech was slow and his thoughts were organized, with no objective evidence of thought disorder.  The examiner did not assign a GAF score.  

A July 2010 VA psychiatric examination report shows that the Veteran had been homeless for the last four or five years since he lost his job with the Postal Service.  He currently resides at a friend's home or he camps out.  He reported that a friend drove him to his VA examination to ensure that he did not miss the appointment.  He declined any housing assistance from VA.  He reported that he had one daughter who he cares about "a little bit" and who visits him occasionally.  He stated that he "thinks" he earned an associate's degree.  The psychologist noted that the claims file includes a 1979 note that the Veteran "displayed unsatisfactory academic performance" and apparently lost VA educational benefits during that time.  He did not get into physical altercations or have "fits of rage" anymore, and tried to avoid such situations.  He stated that he had no medical or mental health issues prior to active service and complained of low back pain, and that his arms and hands also hurt.  He stated he was prescribed psychotropic medication to treat his mental disability; however, physically he was not well.  He denied substance abuse and reported that he chewed approximately one can of tobacco a week.  He described himself as '"avoidant"' and a perfectionist.  He felt worthless, helpless, depressed, and anxious and stated this happened five to six times per year.  He was claustrophobic in public places, and avoided crowds.  He reported that generally, if things did not run smoothly, he would become '"all wound up."'  However, his medication was helpful and he always had a second plan in the event things did not run smoothly.  He stated that his termination from the Postal Service due to inappropriate behavior impacts his chances for hiring.  He is awaiting notification from vocational rehabilitation to participate in a retraining program.  He reported that he is undependable and forgets things.  He was not too social and enjoyed disassembling and reassembling electric motors.  The psychologist noted that the Veteran's speech was normal in terms of rhythm, rate, and articulation; however, punctured by odd sounds when he is trying to formulate a sentence, finding it appeared as just the manner in which he communicates.  He was unemployed, and actively searching for employment.  The psychologist noted that the Veteran was unkemptly groomed and did not appear to have the ability to maintain minimum hygiene.  His attitude was cooperative, pleasant, and forthcoming.  He was friendly and exhibited a somewhat odd, frequent but mirthless laugh.  His posture was good, eye contact adequate but sporadic, and was noted to pull on his fingers and rub them back and forth constantly.  He was not very organized in his thinking, but his thinking was noted as relevant and goal oriented.  He was alert and oriented in all spheres.  His stream of consciousness was largely spontaneous.  Thought content was free of hallucinations, delusions, obsessive thoughts or paranoid ideas.  His mood was slightly dysthymic and his affect was congruent.  Attention was intact.  Impulse control was intact.  Judgment and insight were considered inadequate.  Several scenarios in regards to judgment were presented to him.  Out of the six scenarios, good judgment was apparent for two of these scenarios.  Remote and recent memory were normal, it was noted that he knew the name of the current president and the past presidents.

Axis I diagnosis included major depressive disorder, chronic, recurrent.  Axis II diagnosis was avoidant personality disorder.  The psychologist assigned a GAF score of 47 and determined that it was unclear if the Veteran was capable of managing his financial affairs in that he did not appear to have a stable home at that time.  He recommended the Veteran be scheduled for a social and industrial examination.  The psychologist also found that the Veteran appeared to suffer total occupational and social impairment due to his mental health symptoms.  He noted that the Veteran was terminated from the Postal Service for poor judgment, which led to inappropriate behavior.  The psychologist concluded that the Veteran first presented with acute anxiety during active service.  With exception of the Veteran's report that he met with mental health professionals during service, the record was negative for treatment.  He opined that the Veteran met all DSM-IV diagnostic criteria for multiple mental health disorders, which were a direct result of or at least stemmed from active service and had been ongoing, finding that the Veteran's symptoms were severe and required continuous medication and ongoing therapeutic treatment.  

The Veteran submitted to a VA industrial survey in January 2011.  He reported that the onset of his anxiety disorder was during active military service in approximately 1974.  He stated that in 1989 he was divorced, and indicated this event increased his anxiety.  He reported two incidents during active service where he was suspected of armed robbery.  He stated that he was never charged for criminal offenses and denied any wrong doing.  He has one daughter who is 27 years old.  He was unemployed, but actively searching for employment.  The Veteran reported that he had a vehicle and was able to travel while searching for employment.  The last time he worked was two weeks earlier, moving equipment for a farmer.  He attended North Dakota University and earned a degree in Animal Science in 1982.  Thereafter he was hired by the Postal Service and worked as a mail processor for twenty years.  In 2005, he was asked to resign for harassing a female employee.  He currently resides with an older gentleman that he cares for and also completes odd jobs for.  He reported that his service-connected benefits allowed him to afford an apartment if he chose.  He stated that the last time he felt depressed was last spring, and he was treated at VA during that time.  He was feeling significantly better.  He reported that he was sleeping well; however, he experienced difficulties sleeping at times except when he was taking a sleeping aid.  He acknowledged some suicidal thoughts, but had no plans or intentions of acting on those thoughts.  When he was under a lot of stress, such as during his divorce and the harassment charges in 2005, he felt an increase in anxiety.  Anxiety attacks occurred twice a week and lasted for approximately twenty seconds.  He reported that he had a couple of friends.  The psychologist noted that the Veteran's appearance and hygiene were within normal limits.  He maintained good eye contact and was able to communicate without any difficulties.  His stream of consciousness was spontaneous and well organized.  His thinking was relevant and goal directed.  Thought content was free of hallucinations, delusions, obsessive thoughts or paranoid ideas.  His concentration and memory were both good and his information about current events was adequate.  His judgment was good.  His attitude was relaxed, cooperative, and pleasant.  He had very mild cognitive and vegetative signs of depression.  Attention was intact.  He had insight of his situation and was fully oriented.  IQ was estimated to be at least average, if not above.  Although there was a history of avoidance and obsessive compulsive disorder, there was no indication of that at the current evaluation.  The psychologist assigned a GAF score of 60 finding the Veteran had symptoms of mild depression and mild anxiety.  He also determined that the Veteran was capable of managing his financial affairs in his best interests.  

In a February 2012 statement, the Veteran reported that he could not participate in normal social situations, and was unable to get or hold a permanent job.

At his April 2013 Board hearing, the Veteran testified that he only worked as a day laborer, 8-10 days per month, with no one job lasting longer than 2-3 days.  During bouts of depression, he testified that he did not work.

In February 2016, a private clinical psychologist examined the Veteran and reviewed the Veteran's claims file.  The psychologist stated that the Veteran lived alone and was disabled.  The Veteran reported previously working at the U.S. Postal Service.  While working, he experienced difficulties dealing socially and interacting with fellow employees.  He would act inappropriately on the job and this resulted in him being removed from his job at the Post Office.  He indicated that he had not been able to be substantially gainfully employed since.  Since he lost his job, he has only been able to work day labor approximately 5 days per month.  He stated that he was emotionally incapable of handling more.  The psychologist determined that throughout the appeal period, the Veteran experienced significant fluctuating of moods.  There were times that he would be functioning fairly well, although he was not able to work due to his symptoms and then his mood would deteriorate to total inability to maintain daily functioning.  The examiner noted that at times in the past few years, the Veteran had been homeless.  The physician noted that the Veteran's treatments and evaluations continue to indicate "up and down moods with severe anxiety and depression."  The examiner found that the Veteran had deficiencies in social settings, relationships, and the general public.  The Veteran told the February 2016 psychologist that he was currently divorced and that the reason for his divorce was his inability to function with another partner and his inappropriate behaviors.  At the February 2016 examination, the Veteran reported that he lived alone, was anti-social, and had no friends.  

After careful clinical evaluation, the February 2016 VA examiner found that the Veteran was experiencing the following symptoms:  depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss such as forgetting names and word finding difficulties; speech intermittently irrelevant or inappropriate; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; impaired concentration; diminished ability to think; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; extreme difficulty in adapting to stressful circumstances, including work or work-like setting; inability to establish and maintain effective relationships; suicidal ideation; phobia of being in large buildings or in large crowds; panic attacks more than 3 to 4 times per week; poor frustration tolerance; and, impaired impulse control.  The examiner noted that the Veteran currently denied any neglect of personal appearance or hygiene, but the examiner stated that was intermittent for as the Veteran's depression got worse, he neglected his appearance. 

In summary, the February 2016 psychologist found that, after a careful review of the entire VA claim file as well as an extensive psychological clinical interview with the Veteran, it was at least as likely as not that the Veteran had occupational and social impairment with deficiencies in most areas since at least 2010.  The examiner also opined that it was at least as likely as not that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected psychiatric disability since 2005 when he last worked full-time at the U.S. Postal Service.

Regarding occupational impairment, the evidence concerning the Veteran's employment history demonstrates that his usual occupation is maintenance staff at the U.S. Postal Service, but he has been unemployed since June 2005 due, in pertinent part, to his service-connected anxiety disorder with major depressive disorder.  See VA Form 21-8940 dated in November 2015.  The evidence establishes that a friend drove the Veteran to his July 2010 VA examination to ensure that he did not miss the appointment.  The July 2010 VA examiner found that the Veteran was unable to manage his finances and that the Veteran appeared to suffer from total occupational impairment due to his mental health symptoms.  The February 2016 psychologist found that it was at least as likely as not that the Veteran had occupational impairment with deficiencies in most areas since at least 2010.  The examiner also opined that it was at least as likely as not that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected psychiatric disability since 2005 when he last worked full-time at the U.S. Postal Service.  This medical evidence supports the Veteran's lay statements of currently being unable to work due to his service-connected anxiety disorder with major depressive disorder.

Regarding social impairment, the evidence of record documents that the Veteran is currently divorced, has one daughter who he sees occasionally, lives alone, isolates himself, and does not have any friends.  The Veteran told the February 2016 psychologist that the reason for his divorce was his inability to function with another partner and his inappropriate behaviors.  The Veteran has been homeless during parts of the appeal period.  The July 2010 VA examiner found the Veteran to have poor hygiene, impaired thinking, poor judgment, inappropriate behavior, and inadequate judgment.  The examiner determined that the Veteran appeared to suffer from total social impairment due to his mental health symptoms and was unable to manage his finances.  The February 2016 psychologist also found that it was at least as likely as not that the Veteran had social impairment with deficiencies in most areas, as well as an inability to establish and maintain effective relationships, a phobia of being in large buildings or in large crowds, and a tendency to neglect his personal hygiene during periods of depression.  

Accordingly, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for a 100 percent rating since July 14, 2010.  The Board sees no basis for a staged rating.  The credible lay and medical evidence demonstrates that the effects of the Veteran's service-connected anxiety disorder with major depressive disorder symptoms are described to be of the type, frequency and severity that are more nearly consistent with total occupational and social impairment.  Thus, in applying the above law to the facts of the case, the Board finds that a higher disability rating of 100 percent for anxiety disorder with major depressive disorder is warranted since July 14, 2010, the effective date of the Veteran's increased rating claim.  38 C.F.R. § 4.130, DC 9400.

Further, the Veteran is currently in receipt of a TDIU from July 14, 2010, to January 21, 2011.  The Board notes that as of July 14, 2010, the Veteran has been awarded a 100 percent schedular disability rating for his service-connected anxiety disorder with major depressive disorder as a result of this Board decision.  

The governing regulation, 38 C.F.R. § 4.16 (2015), specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran has been awarded a 100 percent schedular disability rating since July 14, 2010, the effective date of his increased rating claim.  Generally, to grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating since July 14, 2010.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled").  

The Board, however, is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) (West 2014) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  

Here, the Veteran is currently service-connected for only one other disability separate and apart from his service-connected anxiety disorder with major depressive disorder.  The Veteran does not contend, and the medical evidence does not suggest, that his service-connected fracture, left medial malleolus, with degenerative arthritis (rated as 20 percent disabling), alone renders him unemployable. 

In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  


ORDER

Subject to the provisions governing the award of monetary benefits, a disability evaluation of 100 percent for anxiety disorder with major depressive disorder is granted for the entirety of the appeal period extending from July 14, 2010.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


